HERGET, Judge.
Southern Bell Telephone and Telegraph Company filed suit against Henry Kinchen, Ace Freight Lines, Incorporated and its liability insurance carrier, Continental Casualty Company, alleging damages in the amount of $681 caused to its property located in the vicinity of the intersection of U.S. Highway 190 and Louisiana Highway 43. Plaintiff’s property was allegedly damaged by an International truck-trailer belonging to Ace Freight Lines, Incorporated, being driven by its employee, Thomas Baxter, after the vehicle had been in collision at this intersection with a car operated by defendant, Henry Kinchen.
The suit was consolidated and tried with several other suits by plaintiffs against the same defendants growing out of the same alleged cause of action with a separate judgment to be rendered in each case. Though a certified copy of the minutes of the Court reflect “ * * * the Court rendered judgment in favor of the plaintiff, Southern Bell Telephone Co. in the amount of $681.00 and against the defendants, * * * ”, the record on appeal fails to disclose a judgment signed in the case, nor do the Court minutes reflect such a judgment was signed. Therefore, in the absence of a judgment, this Court must ex proprio motu dismiss the appeal of Ace Freight Lines, Inc. and Continental Casualty Company in this suit. LSA-C.C.P. Art 1911-Isom v. Stevens, La.App., 148 So. 270; South Shore Ry. Co. v. Yazoo & M. V. R. Co. et al., La.App., 176 So. 678.
It is therefore ordered that the appeal be dismissed at the cost of Defendants-Ap-oellants.
Appeal dismissed.
REID, J., recused.